Elliott, C. J.
Appellant sued for a divorce; the appellee filed a cross bill and the divorce was granted to him.
The appellant clafms that the alimony allowed her is insufficient. The amount to be allowed as alimony is very much within the discretion of the trial court, and this court will interfere only in cases where the discretion has been abused. Powell v. Powell, 53 Ind. 513; Conn v. Conn, 57 Ind. 323. We have looked into the evidence, and are satisfied that there, was no abuse of the discretionary powers vested in the court below.
Judgment affirmed.